Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2020 has been entered.
 
Response to Applicants Arguments/Amendments
	As a result of the amendments, the previous rejections are withdrawn and new rejections put forth.  
	Claim 19 has been amended to state that the concentration agent has a negative zeta potential.  Diatomaceous earth is known to have a negative zeta potential.  The claim just addresses the zeta potential of a concentration agent; there is nothing in the claim language that states that the diatomaceous earth has a negative zeta potential when combined with another substance.  The claim needs to state something similar to wherein the concentration agent and the surface modifier have combined/net negative zeta potential.  
	The MacDonald reference is now being added to the rejections based on the modification of claim 21.  MacDonald teaches adding metal ions to nanoparticles 
	Applicants further argue, “Although noble metals such as gold have been known to exhibit antimicrobial characteristics, the gold containing concentration agents used in the process of the invention surprisingly can be effective not only in concentrating microorganisms but also leaving them viable for purposes of detection or assay.”   
As argued in the rejection below, this concept is taught in Tepper.
	Applicants argue that US 2005/0211635 teaches that some metal coatings have anti-microbial properties.  This particular PG pub has not been included in the reference.  Tepper which teaches the metal coating claimed uses such metal coating for concentrating/binding purposes.  
	The claimed concentration device does not have to be used for the same purpose as applicants intended.  Therefore, it is permissible for the claimed invention to be used as a water filtration device capable of filtering substances like bacteria and removing harmful odors.  Since, Tepper, Hou, and Hall deal with filtration apparatus, it would have been obvious to have included these references since these references are concerned with filtration.  The features of Tepper, Hou, and Hall cited in the rejection provide filtration and/or concentration/immobilization benefits.  Tepper is useful because it provides nanoparticles that can be used to bind bacteria.  Bacteria are unwanted contaminants so removing them is desirable.  Furthermore, there would have been motivation to use the sintered polymer taught in Hall since it can still allow substances 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 19,22-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow (US 20030205531) in view of Tepper (US 20080026041), Hou (USPT 4,288,462), Hall (US 20060057738), 
	Koslow teaches a concentration device (microbial interception device) that can include concentration agents such as polymeric fibers and diatomaceous earth (Page 4[Paragraph 55]).  Paragraph 5 states that the microbial interception device is roughly less than about 0.6 microns.  In a situation where the filtered water contained, Cryptosporidium and/or Giardia, it would be able to successfully capture most (over 70% percent) of such microorganisms (Paragraph 3).  Paragraph 11 further states that such material can be coated with cationic surface modifier material as in instant Claim 19
	Koslow fails to teach such surface modifiers like ferric oxide, titanium dioxide, fine-nanoscale gold, platinum, or a combination.  However, at the time of applicants’ invention, it would have been obvious to have utilized such modifiers because they are able to bind/immobilize unwanted bacteria contaminants.  Tepper teaches a plurality of fine, ultrafine, or nanoparticles may be used as surface modifiers.  Examples of such as in instant Claim 19.
	The Koslow reference fails to adequately discuss what the zeta potential of diatomaceous earth is.  However, at the time of applicants’ filing, it was known that diatomaceous earth had a negative zeta potential as taught in Hou.  Hou teaches that particulate material such as diatomaceous earth has a negative zeta potential (Col 7, ln 43-55) as in instant Claim 19.  
	Koslow teaches that fibrous polymeric material can be used to construct such a concentration device.  Koslow does not specifically state that a sintered polymer material is used instead.  However, at the time of applicants’ filing, it would have been obvious to have used a sintered polymer material as the fibrous filter material based on the teachings of Hall.  An artisan would have been motivated to have used a sintered polymer because Hall teaches that a sintered polymer/polyethylene could be used in order to concentrate, capture, and filter molecules as taught by Hall (Paragraph 73).  Therefore, the sintered polymer material can serve the same purpose as the fibrous polymeric material taught in Koslow as in instant Claim 19.
Dependent Claims taught by Tepper 
Tepper teaches a plurality of fine, ultrafine, or nanoparticles may be used as surface modifiers. Examples of such surface modifiers may include:  titanium dioxide, platinum, gold, palladium, silver, silver oxide, iridium, and rhodium, copper activate manganese dioxide, combinations thereof (Paragraph 92) as in instant Claims 27-32
Dependent Claims taught by HOU
Hou teaches that diatomaceous earth can be applied to the surface of the concentration device (Col 2, ln 23-26) as in instant Claim 33.
Dependent Claims taught by Hall 
Hall teaches the use of sintered polyethylene (Paragraph 73) which is a thermoplastic polymer, an olefin homopolymer.  The sintered polyethylene would provide a tortuous path for molecules to move around as in instant Claim 22-26.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow (US 20030205531) in view of Tepper (US 20080026041), Hou (USPT 4,288,462), Hall (US 20060057738), and MacDonald (US 20060008442)
	Koslow, Tepper, Hou, and Hall apply as above.  The references do not expressly mention having a concertation agent with a negative zeta potential in the range of -10 millivolts to -18 millivolts.  However, at the time of applicants’ invention, the inclusion of concentration agents with such properties would have been obvious based on the teachings of MacDonald.  Paragraph 29 of the MacDonald references states that nanoparticles coated with metal ions can be used to successfully absorb odors.  Paragraph 29 states that nanoparticles coated with metal ions and having a zeta potential in the range of -5 millivolts to -15 millivolts were able to successfully remove odorous compounds.  Paragraph 2 of MacDonald states that such concentration 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.

Claims 19 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koslow (US 20030205531) in view of Tepper (US 20080026041), Hou USPT 4,288,462), Hall (US 20060057738) & McClure (US 20060251874)
	Koslow, Tepper, Hou, Hall apply as above.  These references are silent on how nanoparticles are placed on materials using physical vapor deposition.  However, at the time of applicants’ invention, it would have been obvious to add the nanoparticles to the surface using a vapor deposition as this process is clearly taught by McClure (Page 1[8]) as in instant Claim 34.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657